Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE SECOND QUARTER OF 2017 Second Quarter Highlights: • Second quarter 2017 pre-tax loss of $425 million reflects improved operating results compared to the pre-tax loss of $678 million in the year-ago quarter • Net loss was $449 million, or $1.46 per common share, compared with a net loss of $392 million, or $1.29 per common share, in the second quarter of 2016, reflecting a lower effective tax rate in 2017 from the required change in deferred tax accounting • Oil and gas production exceeded guidance; total production was 294,000barrels of oil equivalent per day (boepd), excluding Libya; Bakken production was 108,000boepd • Sanctioned the first phase of development for the Liza Field, one of the industry’s largest oil discoveries of the past decade, located on the Stabroek Block offshore Guyana (Hess 30 percent); first oil expected by 2020 • Successfully completed Liza-4 well; the recently announced Payara-2 well confirms a second giant oil field in Guyana and increases the Payara gross discovered recoverable resources to approximately 500 million barrels of oil equivalent (boe); gross discovered recoverable resources for the Stabroek Block now estimated between 2.25 billion and 2.75 billion boe (Hess 30 percent) • Announced an agreement to sell our interests in enhanced oil recovery assets in the Permian Basin for total consideration of $600 million • Hess Midstream Partners LP sold common units representing limited partner interests in an initial public offering for net proceeds of $365.5 million, of which $175 million was distributed to Hess Corporation • E&P capital and exploratory expenditures were $528 million for the quarter and $921 million for the first half of 2017 • Cash and cash equivalents were $2.5 billion at June 30, 2017; $2.7 billion at December 31, 2016 2017 Revised Full Year Guidance: • Net production guidance, excluding Libya, increased to 305,000 to 310,000 boepd, the upper end of previous guidance, even with the loss of 8,000 boepd of production associated with the sale of our enhanced oil recovery assets in the Permian Basin scheduled to close August 1st • E&P capital and exploratory expenditures are projected to be $2.15 billion, down from original guidance of $2.25 billion NEW YORK, July 26, 2017 — Hess Corporation (NYSE: HES) today reported a net loss of $449million, or $1.46 per common share, in the second quarter of 2017 compared with a net loss of 1 $392 million, or $1.29 per common share, in the second quarter of 2016, reflecting a lower effective tax rate in 2017 from the required change in deferred tax accounting.Our loss before income taxes was $425 million in the second quarter of 2017, compared with a loss before income taxes of $678 million in the prior-year quarter.The improved second quarter 2017 pre-tax results reflect higher realized crude oil selling prices and lower operating costs and exploration expenses that were partially offset by lower sales volumes.On an adjusted basis, second quarter 2016 adjusted loss was $335 million, or $1.10 per common share. “Our company delivered strong operational performance and achieved a number of major strategic milestones in the quarter,” Chief Executive Officer John Hess said. “We continue to take steps to reinforce our outstanding value-driven growth outlook and drive improving returns and lower capital and operating costs across our portfolio.” After-tax income (loss) by major operating activity was as follows: Three Months Ended Six Months Ended June 30, June 30, (unaudited) (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ ) $ ) $ ) Midstream 16 11 34 27 Corporate, Interest and Other ) Net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Adjusted Net Income (Loss) Attributable to Hess Corporation (b) Exploration and Production $ ) $ ) $ ) $ ) Midstream 16 11 34 27 Corporate, Interest and Other ) Adjusted net income (loss) attributable to Hess Corporation $ ) $ ) $ ) $ ) Adjusted net income (loss) per common share (diluted) (a) $ ) $ ) $ ) $ ) Weighted average number of shares (diluted) (a) Calculated as net income (loss) attributable to Hess Corporation less preferred stock dividends, divided by weighted average number of diluted shares. (b) Adjusted net income (loss) attributable to Hess Corporation excludes items affecting comparability summarized on page 5.A reconciliation of net income (loss) attributable to Hess Corporation to adjusted net income (loss) attributable to Hess Corporation is provided on page 6. 2 Exploration and Production:
